Wyly, J.
This is a suit on a promissory noto, a copy of which was annexed to tho petition and made part thereof. The defense is the slave consideration of the note. The plaintiff had judgment below for the amount claimed, and tlie defendant has appealed.
Tho motion to dismiss the appeal on the ground that the clerk’s certificate to tho transcript is not in due form, can not prevail. If tho certificate be informal the clerk should bo required to correct it; the appeal ought not to he dismissed on that ground. Acts 1866, No. 82.
In this case it would bo useless to delay the decision for tlie cleric to correct tho informality under the writ of certiorari, because we see in tho record sufficient reasons, on other grounds, to remand the case.
From the note of evidence taken at the trial it does not appear that the original note was offered in evidence — it was not annexed to the petition; indeed the petition declares that a copy of the note was annexed to and made part of it. We think justice requires this case tobo remanded; tho defendant seeks a new trial,- and the plaintiff appears to have failed to offer tlie note in evidence.
Let tho judgment be annulled, and let this case be remanded to be proceeded iu according to law, appellee paying costs of appeal.